     Case 1:20-cv-00202-IMK Document 12 Filed 11/05/20 Page 1 of 1 PageID #: 65




                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRTICT OF WEST VIRGINIA

THE ESTATE OF IMOGENE RIDENOUR,                                                  Civil Case No. 1:20-cv-202
by executrix Billi Jo Volek,

and

BILLI JO VOLEK,

         Plaintiffs,

v.

G. RUSSEL ROLLYSON, JR.,
Deputy Commissioner of Delinquent and
Nonentered Lands of Marion County, WV,
in his official and personal capacities,

and

WONDERFULLY WILD LLC,

         Defendants.
                                          CERTIFICATE OF SERVICE

         I hereby certify that on the 5th day of November 5, 2020 I served a true and exact copy of the foregoing

Plaintiffs’ Rule 26(a)(1) Disclosures upon counsel of record via U.S. Postal Service as follows:

                                                David P. Cook, Jr.
                                           MacCorkle Lavender PLLC
                                          300 Summers Street, Suite 800
                                           Charleston, WV 25332-3283
                                        Counsel for G. Russell Rollyson, Jr.

                                               John R. Funkhouser
                                           Funkhouser & Smith, PLLC
                                           103 Adams Street, Suite 200
                                              Fairmont, WV 26554
                                         Counsel for Wonderfully Wild LLC

                                                                    /s/ Gary M. Smith__________________
                                                                    Gary M. Smith (State Bar ID No. 12602)




                                                          3
